Order entered March 14, 2014




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-00869-CV

                    RODNEY SHARP AND ALL OCCUPANTS, Appellant

                                                  V.

                   WOODRIDGE PROPERTIES COMPANY LP, Appellee

                        On Appeal from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-13-00238-C

                                              ORDER
        We ORDER Dallas County Clerk John F. Warren to file, no later than March 19, 2014,

either (1) a supplemental clerk’s record containing a copy of any supersedeas bond or any and all

cash deposit slips or (2) written verification that neither exist.


                                                         /s/    ELIZABETH LANG-MIERS
                                                                JUSTICE